 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   coconnor@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408

 5   Jennifer L. Braster
     Nevada Bar No. 9982
 6   jbraster@nblawnv.com
 7   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 8   Las Vegas, NV 89145

 9   Attorneys for Defendant
     Denny’s Corporation
10

11

12                                      UNITED STATES DISTRICT COURT

13                                          DISTRICT OF NEVADA

14

15   LADARRIUS COOLEY, individually and on                 Case No. 2:20-cv-00255-JAD-VCF
     behalf of all others similarly situated,
16                                                        STIPULATION OF EXTENSION OF
                           Plaintiff,                     TIME TO RESPOND TO COMPLAINT
17
             v.                                                      [FIRST REQUEST]
18
     DENNY’S CORPORATION, a Delaware
19   company,
20
                           Defendant.
21
             This is the first stipulation of extension of time for Defendant Denny’s Corporation to
22
     respond to Plaintiff’s putative class action complaint. In support of this stipulation, Denny’s
23
     states as follows:
24
             1.         Denny’s was served with this putative class action complaint on February 7, 2020.
25
             2.         Denny’s promptly hired outside counsel, and Denny’s outside counsel promptly
26
     contacted Plaintiff’s counsel to discuss the Complaint and other background information. During
27
     that telephone call, Denny’s counsel indicated to Plaintiff’s counsel that Denny’s would be
28

     NAI-1511640260v1
 1
     investigating allegations in the Complaint, including Plaintiff’s allegation that he received
 2
     unsolicited text messages in violation of the Telephone Consumer Protection Act. Denny’s
 3
     counsel requested an extension of 30 days to respond to the Complaint so that Denny’s could
 4
     complete its preliminary investigation before either party devotes significant litigation expenses.
 5
     Plaintiff’s counsel agreed to that request.
 6            3.         Accordingly, the parties stipulate that Denny’s shall have until up to and including
 7   March 29, 2020 to move, plead, or otherwise respond to Plaintiff’s complaint and that Denny’s is
 8   not waiving any defenses or jurisdictional arguments by filing this stipulation of extension of
 9   time.
10
     Dated:             February 27, 2020
11
     By      /s/ Jennifer L. Braster                       /s/ Craig B. Friedberg
12           Jennifer L. Braster, NBN 9982                 Craig B. Friedberg, Esq.
             NAYLOR & BRASTER                              Nevada Bar No. 004606
13           1050 Indigo Drive, Suite 200                  Law Offices of Craig B. Friedberg, Esq.
             Las Vegas, NV 89145                           4760 South Pecos Rd., Ste 103
14                                                         Las Vegas, Nevada 89121
15           Cheryl L. O’Connor, NBN 14745
             JONES DAY                                     Avi R. Kaufman, Esq.
16           3161 Michelson Drive, Suite 800               Kaufman P.A.
             Irvine, CA 92612                              400 NW 26th Street
17                                                         Miami, Florida 33127
             Attorneys for Defendant Denny’s
18                                                         Robert Ahdoot, Esq.
             Corporation
                                                           Bradley K. King, Esq.
19
                                                           Ahdoot & Wolfson, P.C.
20                                                         10728 Lindbrook Drive
                                                           Los Angeles, CA 90024
21
                                                           Attorneys for Plaintiff LaDarrius Cooley
22
              IT IS SO ORDERED.
23

24                                                         ______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
25                                                                 3-4-2020
                                                           DATE: _________________________________
26

27

28

     NAI-1511640260v1                                                                                   -2-
